Exhibit 10.3

 

September 17, 2004

Mr. Amin J. Khoury

c/o BE Aerospace, Inc.

1400 Corporate Way

Wellington, FL 33414

 

Retirement and Release Agreement

 

Dear Mr. Khoury:

 

This letter agreement (the “Retirement and Release Agreement”) reflects the
understanding of the parties regarding your decision to retire from Applied
Extrusion Technologies, Inc. (the “Company”), a Delaware corporation.

 

1.             Retirement Date.  Your retirement from your position as Chief
Executive Officer of the Company and any and all other positions you hold with
the Company and any of its subsidiaries and affiliates (the “Company Group”),
including, without limitation, your position as a member and Chairman of the
Company’s board of directors (the “Board”) will be effective on the date the
recapitalization of the Company’s 10¾% senior notes through a prepackaged plan
of reorganization under chapter 11 of the Bankruptcy Code (the “Plan”) that is
in form and substance satisfactory to each of the undersigned holders of such
senior notes (the “Bondholders”) becomes effective (the “Effective Date”).

 

2.             Continued Employment.  Prior to the Effective Date, you will
continue to (a) serve as a member and Chairman of the Board and (b) be employed
by the Company.  During such time your employment with the Company will continue
to be governed in accordance with the terms and conditions of the employment
agreement dated as of April 1, 2002, as amended and restated as of August 1,
2002, between the Company and you (the “Employment Agreement”); provided,
however, that Section 4(f) of the Employment Agreement is hereby amended to
delete clauses (i) and (ii) of the second sentence thereof.

 

3.             Payments and Benefits.  Subject to the provisions set forth in
this Section 3, you hereby acknowledge that, except as required by Section
4980B(f) of the Internal Revenue Code of 1986, as amended (relating to your
rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”)), or other applicable statutory law, the Company will have no
obligation to provide you with any payments or benefits (a) in connection with
your retirement or (b) at any time on or following the Effective Date.  Your
participation in the Company’s health and welfare plans and the life insurance
coverage provided to you by the Company will immediately cease as of the
Effective Date.  Your benefits under the Company Savings and Profit Sharing
Plan, Amended and Restated Effective October 1, 2001, will be governed in
accordance with the terms and conditions of such plan.

 

--------------------------------------------------------------------------------


 

4.             Consulting Services.  Following the Effective Date, you agree to
provide consulting and advisory services which will be provided in such a manner
and at such times as may be reasonably requested from time to time by the board
of directors of the Company as reorganized pursuant to the Plan (the
“Reorganized Company”) upon terms and conditions to be mutually agreed upon
between you and the Reorganized Company.

 

5.             Cooperation.  For a period commencing on the Effective Date and
ending on the second anniversary of the Effective Date, you agree to cooperate
with the Reorganized Company and its directors, officers, attorneys, experts and
representatives at such times and places and in such manner as may be reasonably
requested from time to time, upon reasonable notice, taking into consideration
your other business and personal commitments, subject to your consent, which
shall not be unreasonably withheld, in connection with the conduct of any
action, proceeding, investigation or litigation involving the Reorganized
Company, either directly or indirectly, including any action, proceeding,
investigation or litigation in which you are called to testify.  In connection
with your compliance with this Section 5, you will be reimbursed for any
reasonable out-of-pocket expenses incurred by you.

 

6.             Restrictive Covenants.  The provisions of Sections 5, 6 and 8 of
the Employment Agreement are incorporated herein by reference as if such
provisions were set forth herein in full.  The parties hereby agree that for
purposes of Section 6 of the Employment Agreement your employment will be deemed
to have been terminated pursuant to Section 4(g) of the Employment Agreement.

 

7.             Release by Mr. Khoury.

 

(a)           General Release.  In consideration of the provisions set forth in
Section 8 below, including, without limitation, those relating to the SERP
Payments (as defined below), and after being advised to consult with counsel,
you, on behalf of yourself and each of your respective heirs, executors,
administrators, affiliates, representatives, agents, attorneys, advisors,
successors and assigns (collectively, the “Khoury Releasors”) hereby irrevocably
and unconditionally release and forever discharge the Bondholders and each
entity comprising the Company Group, and each of their respective subsidiaries
and affiliates, and each of their respective directors, officers, employees,
shareholders, attorneys, advisors, managers, members, agents and representatives
and their successors (which will include, for purposes of this Retirement and
Release Agreement, the Reorganized Company) and assigns (collectively, the
“Khoury Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Khoury Releasors
ever had, now have or may have, arising out of your employment relationship with
and service as an employee, officer or director of the Company, and the
termination of such relationship or service or any event, condition,
circumstance or obligation that occurred, existed or arose on or prior to the
date hereof; provided, however, that the release set forth in this Section 7(a)
will not apply to (i) the obligations of the Bondholders or the Company under
this Retirement and Release Agreement and (ii) any indemnification rights you
may have in accordance with the Company’s governance instruments or under any
director and officer liability insurance maintained by the Company with respect
to liabilities arising as a result of your service as an officer and employee of
the Company.  On behalf of the Khoury

 

2

--------------------------------------------------------------------------------


 

Releasors, you further agree that the value received as described in this
Retirement and Release Agreement will be in full satisfaction of any and all
Claims for payments or benefits, whether express or implied, that the Khoury
Releasors may have against any of the Khoury Releasees arising out of your
employment relationship or your service as an employee, officer and director of
the Company and your retirement therefrom.

 


THE FOREGOING INCLUDES A COMPLETE WAIVER OF ALL RIGHTS AND CLAIMS THAT MAY HAVE
ARISEN, WHETHER KNOWN OR UNKNOWN, BASED ON TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE CIVIL RIGHTS ACT OF 1866, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (INCLUDING THE OLDER WORKERS BENEFIT
PROTECTION ACT), THE AMERICANS WITH DISABILITIES ACT, THE FAIR LABOR STANDARDS
ACT, THE EQUAL PAY ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, U.S. AND APPLICABLE STATE LABOR LAWS,
AND THE MASSACHUSETTS FAIR EMPLOYMENT PRACTICE ACT (IF AND TO THE EXTENT
APPLICABLE, AND INCLUDING ANY AMENDMENTS THERETO), AND ANY COMMON LAW, PUBLIC
POLICY, CONTRACT (WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED) OR TORT LAW,
INCLUDING CLAIMS FOR DEFAMATION, AND ANY OTHER LOCAL, STATE OR FEDERAL LAW,
REGULATION OR ORDINANCE HAVING ANY BEARING WHATSOEVER ON YOUR RELATIONSHIP, OR
THE TERMINATION OF YOUR RELATIONSHIP, WITH THE COMPANY.  THE FOREGOING ALSO
INCLUDES A FULL WAIVER AND RELEASE OF ALL RIGHTS YOU HAVE UNDER THE EMPLOYMENT
AGREEMENT.


 

(b)           Specific Release of ADEA Claims.  In further consideration of the
provisions set forth in Section 8 below, you, on behalf of yourself and the
other Khoury Releasors, hereby unconditionally release and forever discharge the
Khoury Releasees from any and all Claims that the Khoury Releasors may have as
of the date you sign this Retirement and Release Agreement arising under the
Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”).  By signing
this Retirement and Release Agreement, you hereby acknowledge and confirm the
following:  (i) you have been advised by the Company in connection with your
retirement and by this Retirement and Release Agreement to consult with an
attorney of your choice prior to signing this Retirement and Release Agreement
and to have such attorney explain to you the terms of this Retirement and
Release Agreement, including, without limitation, the terms relating to your
release of Claims arising under ADEA; (ii) you were given a period of not fewer
than twenty-one (21) days to consider the terms of this Retirement and Release
Agreement and to consult with an attorney of your choosing with respect thereto;
(iii) you are providing the release and discharge set forth in this Section 7(b)
only in exchange for consideration in addition to anything of value to which you
are already entitled; (iv) you knowingly and voluntarily accept the terms of
this Retirement and Release Agreement, and (v) you understand that you have the
right to revoke your signature as set forth in Section 15 below.

 

(c)           No Assignment.  You represent and warrant that you have not
assigned any of the Claims being released under this Section 7.

 

(d)           Claims.  You represent and warrant that (i) you have not
instituted, assisted or otherwise participated in connection with, any Claim,
arbitration, lawsuit, or administrative agency proceeding, or action at law or
otherwise against any of the Khoury Releasees and (ii) you do not intend to, or
have any reason to, take any action that would require the Company to make a
filing under Item 5.02(a) of the Form 8-K disclosure requirements.

 

3

--------------------------------------------------------------------------------


 

8.             Releases by the Company Group and the Bondholders.

 

(a)           Company Release.  In consideration of your waiver and release of
Claims set forth in Section 7 above and your other obligations hereunder, each
entity comprising the Company Group, and each of their respective subsidiaries
and affiliates, and each of their respective directors, officers, employees,
shareholders, advisors, managers, members, agents and representatives and their
successors (which will include, for purposes of this Retirement and Release
Agreement, the Reorganized Company) and assigns (the “Company Releasors”),
hereby irrevocably and unconditionally release and forever discharge you from
any and all Claims, including, without limitation, any Claims under any federal,
state, local or foreign law, that the Company Releasors ever had, now have or
may have, against you, arising out of your employment relationship with and
service as an employee, officer or director of the Company, and the termination
of such relationship or service or any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof.  In
addition and without limiting the foregoing, the Company Releasors
unconditionally release and forever discharge you from any and all Claims they
may have against you arising out of or with respect to the payments you received
in connection with any supplemental executive retirement plan of the Company
(the “SERP Payments”), including, without limitation, any such Claims under any
federal, state, local or foreign law.

 

(b)           Bondholders’ SERP Release.  In addition, the Bondholders and their
successors and assigns unconditionally release and forever discharge you from
any and all Claims they may have against you arising out of or with respect to
the SERP Payments, including, without limitation, any such Claims under any
federal, state, local or foreign law.

 

(c)           Plan Release.  The Bondholders hereby acknowledge and agree that
the Plan shall contain the waiver and release substantially in the form attached
hereto as Exhibit A.

 

(d)           Limitations.  Notwithstanding the generality of the foregoing,
nothing in this Section 8 will be deemed to release you from (i) any criminal
conduct or acts or omissions constituting willful misconduct or gross
negligence, (ii) your obligations under this Retirement and Release Agreement
and (iii) your continuing obligations after the Effective Date pursuant to
Section 6 above.

 

9.             No Admissions.  By entering into this Retirement and Release
Agreement, neither the Company nor the Bondholders admit, and each specifically
denies, any liability, wrongdoing or violation of any law, statute, regulation
or policy, and it is expressly understood and agreed that this Retirement and
Release Agreement is being entered into solely for the purpose of amicably
resolving all matters in controversy of any kind whatsoever concerning your
employment and the termination of your employment.

 

10.           Death.  Notwithstanding anything in this Retirement and Release
Agreement to the contrary, in the event of your death prior to the Effective
Date, the waivers and releases in Section 7 and Section 8 will become effective
immediately.

 

11.           Indemnification.  Neither (a) the execution of this Retirement and
Release Agreement nor (b) the Plan and the entry of a confirmation order
relating to the Plan will

 

4

--------------------------------------------------------------------------------


 

adversely affect any right to indemnification by the Company that you may now
have under the Company’s By-Laws, the Company’s Certificate of Incorporation or
any applicable law or regulation, and the Company’s obligation to indemnify you
thereunder as a current or former officer, director or employee of the Company
will remain in effect following your retirement and will survive the execution,
termination or expiration of this Retirement and Release Agreement.

 

12.           Governing Law; Submission to Jurisdiction.  This Retirement and
Release Agreement will be governed by and construed in accordance with the laws
of the Commonwealth of Massachusetts applicable to agreements made and to be
performed in that state.  The parties hereto agree and acknowledge that the
Bankruptcy Court presiding over the Company Group’s chapter 11 case and the Plan
shall have jurisdiction over this Retirement and Release Agreement, including
jurisdiction to enforce the terms and conditions hereof and to decide any claims
or disputes which may arise or result from, or be connected with, this
Retirement and Release Agreement or any default hereunder.

 

13.           Separability of Clauses.  Each provision of this Retirement and
Release Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Retirement and Release
Agreement is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Retirement and Release Agreement.

 

14.           Complete Understanding; Amendments.  This Retirement and Release
Agreement and Sections 5, 6 and 8 of the Employment Agreement (which have been
incorporated herein by reference pursuant to Section 6 above), contain the
complete understanding between you, the Company and the Bondholders regarding
your employment and the termination of your employment.  All other
understandings and agreements, whether oral or written, including, without
limitation, the Employment Agreement (other than Sections 5, 6 and 8 which will
remain in full force and effect) are hereby superseded; provided, however, that
nothing herein will be interpreted to limit the release and indemnification
provisions contained in the Plan.  This Retirement and Release Agreement may be
amended only by a written document signed by the parties hereto. 
Notwithstanding the foregoing, the parties hereto acknowledge that the Plan will
contain release and indemnification provisions.

 

15.           Revocation.  This Retirement and Release Agreement may be revoked
by you within the seven (7)-day period commencing on the date you sign this
Retirement and Release Agreement (the “First Revocation Opportunity”).  In the
event of any such revocation by you, all obligations of the parties under this
Retirement and Release Agreement will terminate and be of no further force and
effect as of the date of such revocation.  No such revocation by you will be
effective unless it is in writing and signed by you and received by the Company
prior to the expiration of the First Revocation Opportunity.

 

16.           Binding Document.  Except as provided in Section 2 above, this
Retirement and Release Agreement (including, without limitation, each of the
releases set forth in Sections 7 and 8 herein) will not become binding upon the
parties, and you will not become eligible to receive the benefits described
herein until (a) you have signified your agreement to the terms and conditions
of this Retirement and Release Agreement by signing in the space below

 

5

--------------------------------------------------------------------------------


 

and have not revoked your signature, (b) you have executed the Supplemental
Release attached hereto as Exhibit B, which includes a release of Claims under
ADEA, immediately prior to the Effective Date, and have not thereafter revoked
your signature during seven (7) day revocation period, and (c) the Effective
Date has occurred.

 

17.           Signatures.  Each party’s signature on the lines below constitutes
his, her or its agreement with each provision contained in this Retirement and
Release Agreement.

 

 

[The remainder of this page has been intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Bondholders and the Company have executed this
Retirement and Release Agreement as of the date first set forth above, and you
have executed this Retirement and Release Agreement as of the date set forth
below (or, if you do not include a date under your signature line, the date set
forth will be the date this Retirement and Release Agreement, signed by you, is
received by the Company), and this Retirement and Release Agreement will become
effective as of the Effective Date (provided that all of the conditions set
forth in Section 16 have been satisfied), other than with respect to Section 2,
which will become effective as of the date hereof.

 

 

APPLIED EXTRUSION TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ David N. Terhune

 

 

Name: David N. Terhune

 

 

Title: President

 

 

 

Barclays Bank PLC

 

 

 

 

By:

/s/ Damien Miller

 

 

Name:  Damien Miller

 

 

Title:  Director

 

 

 

DDJ Capital Management, LLC, as investment manager or adviser acting on behalf
of certain funds and accounts it manages or advises.

 

 

 

 

By:

/s/ Robert L. Hockett

 

 

Name:  Robert L. Hockett

 

 

Title:  Principal

 

 

 

Post Advisory Group, LLC

 

 

 

 

By:

/s/ Lawrence A. Post

 

 

Name:  Lawrence A. Post

 

 

Title:  Chief Investment Officer

 

 

 

Silver Point Capital L.P.

 

 

 

 

By:

/s/ Edward D. Mule

 

 

Name:  Edward D. Mule

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

Pequot Capital Management, Inc., as investment manager or adviser acting on
behalf of certain funds and accounts it manages or advises.

 

 

 

 

By:

/s/ Richard Joslin

 

 

Name:  Richard Joslin

 

 

Title:  Principal

 

 

[The remainder of signatures on following page.]

 

--------------------------------------------------------------------------------


 

TCW Shared Opportunity Fund III, L.P.

 

TCW Shared Opportunity Fund IV, L.P.

 

 

 

 

 

By: TCW Asset Management Company, its Investment Adviser

 

By: TCW Asset Management Company, its Investment Adviser

 

 

 

 

 

 

 

 

 

By:

/s/ Nicholas W. Tell, Jr.

 

 

By:

/s/ Nicholas W. Tell, Jr.

 

 

 

 

 

 

By:

/s/ Richard H. Stevenson

 

 

By:

/s/ Richard H. Stevenson

 

 

 

 

 

 

 

 

 

 

TCW Shared Opportunity Fund IVB, L.P.

 

TCW/PCG Special Situation Partners, LLC

 

 

 

 

 

By: TCW Asset Management Company, its Investment Adviser

 

By: TCW Asset Management Company, its Investment Adviser

 

 

 

 

 

By:

/s/ Nicholas W. Tell, Jr.

 

 

By:

/s/ Nicholas W. Tell, Jr.

 

 

 

 

 

 

By:

/s/ Richard H. Stevenson

 

 

By:

/s/ Richard H. Stevenson

 

 

 

 

 

 

 

 

 

 

 

 

Xerion Partners I LLC

 

 

 

 

 

 

 

By:

/s/ Daniel J. Arbess

 

 

 

Name:  Daniel J. Arbess

 

 

 

Title:

 

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

 

 

/s/ Amin J. Khoury

 

 

 

Amin J. Khoury

 

 

 

Dated:

September 17, 2004

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLAN RELEASE

 

In consideration of the contributions of certain parties to the Chapter 11
Cases, including, but not limited to, the waiver by certain parties (or their
affiliates) of rights against one or more of the Debtors, the Plan provides for
certain waivers, exculpations, releases and injunctions.

 

A.                                                                    RELEASES
BY DEBTORS

 

For good and valuable consideration, including, but not limited to, the service
of each of the following Persons or Entities to facilitate the expeditious
reorganization of the Debtors and the implementation of the restructuring
contemplated by the Plan, on and after the Effective Date, and, as to any D&O
Releasee, after any release, retirement, settlement or other such agreement
entered into by the D&O Releasee and one or more of the Debtors is no longer
subject to revocation or termination by such D&O Releasee, the Debtors and the
Reorganized Debtors will release:

 

(1)                                  ALL D&O RELEASEES;

 

(2)                                  THE INDENTURE TRUSTEE, EACH MEMBER OF THE
COMMITTEE, EACH PLAN FUNDER, EACH RESTRUCTURING AGREEMENT NOTEHOLDER AND EACH OF
THE FOREGOING ENTITIES’ OR PERSONS’  RESPECTIVE OFFICERS, DIRECTORS, PARTNERS,
MEMBERS, EMPLOYEES, ATTORNEYS, FINANCIAL ADVISORS, ACCOUNTANTS, INVESTMENT
BANKERS, AGENTS, PROFESSIONALS AND REPRESENTATIVES, AS WELL AS EACH FUND OR
ACCOUNT MANAGED OR ADVISED BY EACH OF THE RESTRUCTURING AGREEMENT NOTEHOLDERS;

 

(3)                                  THE DIP AGENT AND THE LENDERS PARTY TO THE
DIP CREDIT AGREEMENT; AND

 

(4)                                  THE PROPERTY OF EACH OF THE FOREGOING
PERSONS AND ENTITIES

 

from any and all claims (as defined in section 101(5) of the Bankruptcy Code)
and from all Causes of Action that the Debtors or their subsidiaries would have
been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the Holder of any Claim or Equity Interest or
other Person or Entity, based in whole or in part upon any act or omission,
transaction, agreement, event or other occurrence taking place on or before the
Effective Date for claims or liabilities in connection with or related to AET,
AET Canada, the Debtors, the Chapter 11 Cases or the Plan, including without
limitation, (x) in respect of any loan, advance or similar payment by the
Debtors or their subsidiaries to any such Person, or (y) in respect of any
contractual obligation owed by such Person to the Debtors or their subsidiaries;
provided, however, that the foregoing provisions of this Section 10.2(a) shall
have no effect on the liability of any Person or Entity that results from any
such act or omission that is determined in a Final Order to have constituted
gross negligence, willful misconduct, fraud or criminal conduct

 

--------------------------------------------------------------------------------


 

b.                                                              Releases by and
of Holders of Claims

 

On and after the Effective Date, and as to any D&O Releasee after any release,
retirement, settlement or other such agreement entered into by the D&O Releasee
and one or more of the Debtors is no longer subject to revocation or termination
by such D&O Releasee, each Holder of a Claim who has voted to accept the Plan
shall be deemed to have released unconditionally the Debtors, Reorganized
Debtors and their respective Affiliates, the D&O Releasees, the Indenture
Trustee, each Plan Funder, each member of the Committee, each Restructuring
Agreement Noteholder, each account or fund managed or advised by each
Restructuring Agreement Noteholder, and each of the foregoing Entities’ or
Persons’ respective officers, directors, employees, partners, members,
attorneys, financial advisors, accountants, investment bankers, agents,
representatives, professionals, the DIP Agent and lenders thereunder and the
property of each of the foregoing Entities or Persons from any and all claims
(as defined in section 101(5) of the Bankruptcy Code) or Causes of Action based
in whole or in part upon any act or omission, transaction, agreement event or
other occurrence taking place on or before the Effective Date in any way
relating to or pertaining to (i) AET, AET Canada, the Debtors or the Reorganized
Debtors, (ii) the Chapter 11 Cases, (iii) the negotiation, formulation and
preparation of the Plan, the Plan Documents, the Restructuring Agreement, the
Plan Funding Commitment Letter and the Restructuring Documents (as that term is
defined in the Restructuring Agreement) and (iv) the Senior Notes, including but
not limited to the negotiation, formulation, preparation, administration,
execution and enforcement thereof; provided, however, that the foregoing
provisions of this Section  10.2(b) shall have no effect on the liability of any
Person or Entity that results from any such act or omission that is determined
in a Final Order to have constituted gross negligence, willful misconduct, fraud
or criminal conduct.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUPPLEMENTAL RELEASE

 

1.             Definitions.  Capitalized terms not otherwise defined herein have
the meanings assigned thereto in the Retirement and Release Agreement to which
this Exhibit A is attached and made a part of.  In addition, this release shall
be referred to as the “Supplemental Release.”

 

2.             In further consideration of the provisions set forth in the
Retirement and Release Agreement, you, on behalf of yourself and the other
Khoury Releasors, hereby irrevocably and unconditionally release and forever
discharge the Khoury Releasees from any and all from any and all Claims:

 

(a)           that the Khoury Releasors ever had, now have or may have, arising
out of your employment relationship with and service as an employee, officer or
director of the Company, and the termination of such relationship or service or
any event, condition, circumstance or obligation that occurred, existed or arose
on or prior to the date hereof, to the fullest extent set forth in Section 7 of
the Retirement and Release Agreement, including, without limitation, Claims
arising under the Age Discrimination in Employment Act of 1967 (including the
Older Workers Benefit Protection Act) (“ADEA”); and

 

(b)           that the Khoury Releasors have as of the date you sign this
Supplemental Release;

 

provided, however, that the release set forth in this Supplemental Release will
not apply to (i) the obligations of the Bondholders or the Company under the
Retirement and Release Agreement and (ii) any indemnification rights you may
have in accordance with the Company’s governance instruments or under any
director and officer liability insurance maintained by the Company with respect
to liabilities arising as a result of your service as an officer and employee of
the Company.

 

3.             By signing this Supplemental Release, you hereby acknowledge and
confirm the following: (i) you have been advised by the Company in connection
with your retirement and by this Supplemental Release to consult with an
attorney of your choice prior to signing this Supplemental Release and to have
such attorney explain to you the terms of this Supplemental Release, including,
without limitation, the terms relating to your release of Claims arising under
ADEA; (ii) you were given a period of not fewer than twenty-one (21) days to
consider the terms of this Supplemental Release and to consult with an attorney
of your choosing with respect thereto; (iii) you are providing the release and
discharge set forth in this Supplemental Release only in exchange for
consideration in addition to anything of value to which you are already
entitled, as set forth in greater detail in the Retirement and Release
Agreement; (iv) you knowingly and voluntarily accept the terms of this
Supplemental Release, and (v) you understand that you have the right to revoke
your signature as set forth in Section 4 below.

 

--------------------------------------------------------------------------------


 

4.             You further acknowledge and understand that your signature on
this Supplemental Release may be revoked by you within the seven (7)-day period
commencing on the date you sign this Supplemental Release (the “Second
Revocation Opportunity”).  In the event of any such revocation by you, all
obligations of the parties under the Retirement and Release Agreement will
terminate and be of no further force and effect as of the date of such
revocation.  No such revocation by you will be effective unless it is in writing
and signed by you and received by the Company prior to the expiration of the
Second Revocation Opportunity.

 

 

 

Amin J. Khoury

 

 

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------